                 Case 1:21-cv-00607-GSA Document 5 Filed 04/15/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID ERNESTO MACKEY,                             1:21-cv-00607-GSA-PC
12                 Plaintiff,                          ORDER STRIKING COMPLAINT FOR
                                                       LACK OF SIGNATURE
13         vs.                                         (ECF No. 1.)
14   MOORE, et al.,                                    ORDER FOR PLAINTIFF TO FILE A
                                                       FIRST AMENDED COMPLAINT
15                 Defendants.                         BEARING HIS SIGNATURE WITHIN
                                                       THIRTY DAYS
16

17

18

19          David Ernesto Mackey (“Plaintiff”) is a civil detainee proceeding pro se with this civil
20   rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action
21   on April 12, 2021. (ECF No. 1.) The Complaint is not signed by Plaintiff. All filings submitted
22   to the court must bear the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a).
23          Accordingly, IT IS HEREBY ORDERED that:
24          1.      Plaintiff’s Complaint, filed on April 12, 2021, is STRICKEN from the record for
25                  lack of signature;
26          2.      The Clerk’s Office shall send Plaintiff a § 1983 form complaint;
27          3.      Within thirty days from the date of service of this order, Plaintiff is required to
28                  file a First Amended Complaint bearing Plaintiff’s original signature; and
               Case 1:21-cv-00607-GSA Document 5 Filed 04/15/21 Page 2 of 2



 1        4.      Plaintiff’s failure to comply with this order shall result in the dismissal of this
 2                case.
 3
     IT IS SO ORDERED.
 4

 5     Dated:    April 15, 2021                           /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
